Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-40 are presented for examination.  Claims 1-20 are canceled.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The current title is imprecise.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/22 was considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,591174 and claims 1-20 of U.S. Patent No. 11,268,716. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially similar in scope. They are not patentably distinct from each other because In view of the “obviousness-type” double patenting rational enunciated in Georgia Pacific Crop v United States Gypsum Co., 52 USPQ2d 1590, U.S. Court of Appeals Federal Circuit 1999, instant application claims 21-40 and merely define an obvious variation of the invention claimed in the US Patent No. 10,591,174 and U.S. Patent No. 11,268,716.
After analyzing the language of the claims, initially it should be noted that the U.S. Patent No. 10,591,174 and U.S. Patent No. 11,268,716, having the same inventive entity. The Assignee in all applications is the same. 
Claims 21, 29 and 36 of the instant application is anticipated by patent claims 1 and 10 of U.S. Patent No. 10591174 in that claims 1 and 10 of the patent contains all the limitations of claim 21 and 29 of the instant application; and patent claims 1 and 10 and 18 of U.S. Patent No. 11268716 in that claims 1 and 10 and 18 of the patent contains all the limitations of claim 21 and 29 and 36 of the instant application. Claims 21, 29 and 36 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. In re Berg, 140 F.3d1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).
A comparison of the independent claims in the instant application and US patent application are shown in the table below.
			
Instant application 17/685750
US Patent No. 10,591,174
21. A system for automatically configuring and operating building equipment, the system comprising:
one or more processors; and one or more non-transitory computer-readable storage media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: processing sample data from a field device using machine learning to generate an identifying characteristic for the field device;
selecting a control strategy for the building equipment based on the identifying characteristic for the field
device; and operating the building equipment using the control strategy and additional sample data from the field
device.
1.  A building management system comprising: a communications bus;  a 
plurality of field devices connected to the communications bus;  a cloud service comprising a machine learning engine;  and a controller for an HVAC device, wherein the controller is communicably connected to the communications 
bus and the cloud service and is configured to: transmit messages through the communications bus to the plurality of field devices connected to the 
communications bus;  compile a list of connected field devices from the plurality of field devices connected to the communications bus;  receive sample 
data from the connected field devices; transmit the sample data from the connected field devices to the cloud service;  receive at least one identifying characteristic for each of the connected field devices from the cloud service, and select a control logic file for the HVAC device based at least in part on the identifying characteristics. 
29. A method for automatically configuring and operating building equipment, the method comprising:
processing sample data from a field device without access to a stored identity of the field device using a machine learning engine to generate an identifying characteristic for the field device as an output of the machine learning engine; selecting a control strategy for the building equipment
based on the identifying characteristic for the field device; and operating the building equipment using the control strategy and additional sample data from the field device.
10. A method for controlling an HVAC device, the method comprising:
transmitting messages through a communications bus to a plurality of field devices connected to the communications bus; compiling a list of connected field devices from the
plurality of field devices connected to the communications bus; receiving sample data from the connected field devices;
transmitting the sample data from the connected field devices to a cloud service; receiving at least one identifying characteristic for each of the connected field devices from the cloud service, and
selecting a control logic file for the HVAC device based at least in part on the identifying characteristics of the connected field devices.



Instant application 17/685750
US Patent No. 11,268,716
21. A system for automatically configuring and operating building equipment, the system comprising:
one or more processors; and one or more non-transitory computer-readable storage media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: processing sample data from a field device using machine learning to generate an identifying characteristic for the field device;
selecting a control strategy for the building equipment based on the identifying characteristic for the field
device; and operating the building equipment using the control strategy and additional sample data from the field
device.
1. A controller for an HVAC device of a building management system comprising 
a communications bus, a plurality of field devices connected to the communications bus;  and a cloud service comprising a machine learning engine, the controller comprising: an interface configured to be communicably connected to the communications bus;  and a processor configured to: transmit messages through the communications bus to the plurality of field devices connected to the communications bus;  compile a list of the field devices connected to the communications bus;  receive sample data from the field devices;  transmit the sample data from the field devices to the cloud service;  and receive at least one identifying characteristic for each of the field devices from the cloud service.
29. A method for automatically configuring and operating building equipment, the method comprising:
processing sample data from a field device without access to a stored identity of the field device using a machine learning engine to generate an identifying characteristic for the field device as an output of the machine learning engine; selecting a control strategy for the building equipment
based on the identifying characteristic for the field device; and operating the building equipment using the control strategy and additional sample data from the field device.
10. A method for performing cloud services using a machine learning engine, the method comprising:
transmitting messages through a communications bus to a plurality of field devices connected to the communications bus; compiling a list of the plurality of field devices connected
to the communications bus; receiving sample data from the field devices;
transmitting the sample data from the field devices to a cloud service; and
receiving at least one identifying characteristic for each of the field devices from the cloud service.
36. One or more non-transitory computer-readable storage media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: generating an identifying characteristic for a field device having an unknown identity as an output of a pattern recognition process applied to data from the field device;
selecting a control parameter based on the identifying characteristic for the field device; and operating building equipment using the control parameter
and additional sample data from the field device.
18. non-transitory computer-readable storage media having computer-executable instructions stored thereon that, when executed by one or more processors, cause the one or more processors to perform operations comprising: transmitting messages through a communications bus to a
plurality of field devices connected to the communications bus; compiling a list of the plurality of field devices connected
to the communications bus; receiving sample data from the field devices;
transmitting the sample data from the field devices to a cloud service; and
receiving at least one identifying characteristic for each of the field devices from the cloud service.


Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In claims 24, 31 and 10, the specification does not reasonably provide 
enablement for: the field device has an unknown identity prior to generating the identifying characteristic and...”.

					Claim Rejections - 35 USC § 102
		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
		A person shall be entitled to a patent unless –
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on
           sale or otherwise available to the public before the effective filing date of the claimed invention.

14.	Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brophy (Brophy), US publication no. 2016/03302851.
		As per claim 21, Brophy discloses a system for automatically configuring and operating building equipment [figure 4], the system comprising:
		one or more processors; and one or more non-transitory computer-readable storage media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations [para 96] comprising:
		processing sample data from a field device using machine learning [relearn button; figure 11] to generate an identifying characteristic for the field device [figure 4; para 88, 89, 91]; selecting a control strategy for the building equipment based on the identifying characteristic for the field device; and operating the building equipment using the control strategy and additional sample data from the field device [para 44, 57, 70, 86, 89; claim 6].
		Brophy discloses:
[0044] In some embodiments, AHU controller 330 receives information from BMS controller 366 (e.g., commands, setpoints, operating boundaries, etc.) and provides information to BMS controller 366 (e.g., temperature measurements, valve or actuator positions, operating statuses, diagnostics, etc.). For example, AHU controller 330 may provide BMS controller 366 with temperature measurements from temperature sensors 362-364, equipment on/off states, equipment operating capacities, and/or any other information that can be used by BMS controller 366 to monitor or control a variable state or condition within building zone 306.

[0057] According to an exemplary embodiment, demand response layer 414 includes control logic for responding to the data and signals it receives. These responses can include communicating with the control algorithms in integrated control layer 418, changing control strategies, changing setpoints, or activating/deactivating building equipment or subsystems in a controlled manner. Demand response layer 414 may also include control logic configured to determine when to utilize stored energy. For example, demand response layer 414 may determine to begin using energy from energy storage 427 just prior to the beginning of a peak use hour.

[0088] Further, the internet communication module 1050 can allow for updates to be provided to the integrated wireless network processor circuit 1000. For example, a firmware update may be able to be pushed to the wireless network processor circuit 1000 over the internet using the internet communication module 1050. In another embodiment, the internet communication module 1050 is used to allow for cloud based control of the integrated wireless networking processor circuit 1000. For example, the integrated wireless networking processor chip 1000 can be in communication with one or more BMS devices. The integrated wireless networking processor circuit 1000 can further be in communication with a cloud based control system via the internet communication module 1050. The cloud based control system can then be accessed by users with the proper credentials via a connection to the internet. Based on a permission level of a user accessing the cloud based control system, a user can read and/or write values to certain parameters associated with BMS devices in communication with the integrated wireless network processor circuit 1000 via a user interface.

[0089] Referring now to FIG. 11, an embodiment of an example user interface 1100 that can be presented in a cloud based control system to a user can be seen. The user interface 1100 can include an integration tree window 1102. The integration tree window 1102 can allow the user to select one or more parameters associated with a particular BMS device. For example, the BMS device can be an HVAC device, such as an AHU or VAV. In one embodiment, the parameters associated with the user device can be divided into types. For example, integration tree window 1102 divides the parameters of the connected BMS device into “Analog Inputs,” Analog Outputs” and “Binary Outputs” groups. Under each group, the individual parameters can be listed. For example, in the “Analog Inputs” group, the parameters can include temperature and humidity, as shown. A user can then select which parameter they want to view using the user interface 1100. The user interface 1100 can further include a details window 1104. The details window can provide details regarding the selected parameter. In some embodiments, the user can change the parameters in the detail window 1104 where the parameters are writable. In some embodiments, a parameter can be preset to be writable based on the type of parameter and BMS device. Further, a parameter may only be writable when a user has provided the proper credentials.

[0091] Referring now to FIG. 13, a block diagram of a mesh network data relaying system 1300 is shown, according to one embodiment. The system 1300 may include a number of device controllers. As shown, the system 1300 includes device controller “A” 1302 and device controller “B” 1304. Each device controller 1302, 1304 may include an integrated wireless network processor chip 1306, 1308. In one embodiment, the wireless communications provided by the integrated wireless network processor chips 1306, 1308 allows the device controllers (or any other device implementing the integrated wireless network processor chips 1306, 1308) to form a mesh for relaying data communications. This functionality may be useful if one of the device controllers 1302, 1304 is located out of wireless communication range of a router 1310, but within wireless communication range of another one of the device controllers 1302, 1304. For example, FIG. 13 shows device controller “A” 1302 sending data to device controller “B” 1304 via a wireless link between device controller “A” 1302 and device controller “B” 1304. Device controller “B” 1304 may relay data from device controller “A” 1302 to the router 1310, which can then communicate the data to a BMS controller 1312, or other device connected to the router 1310. In one example, the router 1310 can communicate the information to a cloud based server via an internet connection. Communications may be provided from the router 1310 to device controller “A” 1302 in a similar manner. For example, the router 1310 may send data to device controller “B” 1304 via a wireless link between the router 1310 and device controller “B” 1304. Device controller “B” may relay the data from the router 1310 to device controller “A” 1302. Although only two device controllers 1302, 1304 are shown in FIG. 13, it is contemplated that any number of device controllers (or any other device implementing the integrated wireless network processor chip) may form a network mesh of any size or complexity. In some embodiments, the device controllers 1302, 1304 can be configured to automatically configure themselves into a meshed network configuration.


As per claim 22, Brophy discloses that the operations further comprising
obtaining the sample data from the field device by executing a pattern recognition control process comprising: modulating an operation of the building equipment; and
collecting the sample data from the field device in response to modulating the operation of the building equipment [para 39-40].
As per claim 23, Brophy discloses that the field device comprises one or more 
sensors, the sample data comprise samples of one or more variables measured by the one or more sensors, and the building equipment comprise one or more controllable devices operable to affect the one or more variables measured by the one or more sensors [para 44, 47, 56].
As per claim 24, Brophy inherently discloses that the field device has an 
unknown identity prior to generating the identifying characteristic and the identifying characteristic for the field device indicates at least one of a location of the field device or a variable measured by the field device [para 88, 89, 91].
As per claim 25, Brophy discloses that processing the sample data from the field
device comprises comparing the sample data to a plurality of different sets of stored test data and generating the identifying characteristic based on which of the plurality of different sets of stored test data best fits the sample data from the field device [para 63].
As per claim 26, Brophy discloses that the control strategy uses the additional 
sample data from the field device as an input and generates control signals for the building equipment based on the additional sample data [para 44, 57, 70, 86, 89; claim 6].
As per claim 27, Brophy discloses that processing the sample data using the 
machine learning is performed by a cloud service and operating the building equipment is performed by a controller in communication with the field device via a communications bus [para 70, 88, 89, 91].
	As per claim 28, Brophy inherently discloses that the sample data from the field device comprise one or more attributes of a transducer electronic data sheet (TEDS) stored by the field device [para 44, 57, 86, 89].
As to claims 29-35, claims 21-28 basically are the corresponding elements that are carried out the method of operating step in clams 29-35. Accordingly, claims 29-35 are rejected for the same reason as set forth in claims 21-28.
	As to claims 36-40, directed to a computer readable medium storing the
Instruction to perform the method of steps as set forth in claims 29-35 executed by the system. Therefore, it is rejected on the same basis as set forth hereinabove.

14. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
15.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Grabowski et al. 20160327293 discloses a HVAC device comprising a processing circuit, the processing circuit including a memory and a processor configured to execute instructions stored on the memory, wherein the processing circuit is configured to automatically determine a location of the HVAC device and report the location of the HVAC device to the HVAC controller.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Nov. 23, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Brophy is cited by applicant.